DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gracia Verdugo et al. (US Patent 9,102,142 – hereinafter Gracia Verdugo.)
Regarding claim 1,
	Gracia Verdugo discloses a method of adjusting a print head parameter, the method comprising: 
ejecting a print agent drop [8 in fig. 1] from a print head [2 in fig. 1; col. 1, lines 60-64 and col. 2, lines 18-22]; 
determining a velocity of the print agent drop [col. 2, lines 31-45]; and 
adjusting the print head parameter based on the velocity of the print agent drop wherein the print head parameter is a number of drops of print agent in an area and/or a density of print agent applied by the print head [col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33; based on the measured velocity, the firing frequency will be controlled, which in turn adjusts the density/weight of the print agent applied, meeting the claim as written; the drop velocity and drop weight/density inversely correlate with each other, so controlling the firing frequency to keep the velocity below a threshold, will also result in adjusting the density of print agent applied by the printhead; also note that col. 7, lines 4-33 teaches comparing the present firing performance (obtained by measuring the drop velocity) with a predetermined firing performance to obtain a compensation value, and using the compensation value to change the fluid quantity parameter, wherein “The fluid drop quantity parameter may be for example a fluid drop weight parameter, a firing frequency parameter and/or a parameter indicative of a number of fluid drops to be applied at a location on a print medium, so that a desired fluid quantity is applied to a given location on a print medium.”]

Regarding claim 2,
	Gracia Verdugo further discloses the method comprising: 
estimating one of a size, weight, mass and volume of the print agent drop based on the velocity [col. 7, lines 4-33]; 
wherein adjusting the print head parameter comprises adjusting the print head parameter based on the one of the size, weight, mass and volume [col. 7, lines 4-33; see explanation and cited teaching above.]
Regarding claim 3,
	Gracia Verdugo further discloses wherein adjusting the print head parameter comprises adjusting the print head parameter to compensate for a difference between the estimated one of the size, weight mass and volume of the print agent drop and a predetermined value for the one of the size, weight, mass and volume [col. 7, lines 4-33.]

Regarding claim 4,
	Gracia Verdugo further discloses wherein adjusting the print head parameter based on the velocity comprises determining the print head parameter from the velocity using a lookup table [col. 3, lines 43-52; col. 7, lines 47-53; TABLE 1.]

Regarding claim 5,
	Gracia Verdugo further discloses the method further comprising detecting the velocity of the print agent drop with a detector [6 in fig. 1; col. 2, lines 31-45], wherein adjusting the print head parameter based on the velocity of the print agent drop comprises calculating, by a controller [26 in fig. 1], the print head parameter based on the velocity [col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 6,
	Gracia Verdugo further discloses the method further comprising: 
aligning an additional nozzle of the print head with the detector [as seen in fig. 1]; 
ejecting an additional print agent drop from the additional nozzle of the print head [col. 2, lines 31-45]; 
determining a velocity of the additional print agent drop [col. 2, lines 31-45]; and 
adjusting an additional print head parameter based on the velocity of the additional print agent drop [col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 7,
	Gracia Verdugo further discloses wherein: 
ejecting the print agent drop from the print head comprises ejecting the print agent drop between a light source [5 in fig. 1] and an optical sensor [7 in fig. 1]; and 
determining a velocity of the print agent drop comprises determining the velocity from the output of the optical sensor [col. 2, lines 31-47.]

Regarding claim 8,
	Gracia Verdugo further discloses wherein adjusting the print head parameter comprises: 
adjusting a drop weight to ejection parameter profile of the print head based on the velocity; and 
determining the print head parameter from the adjusted profile [col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 9,
	Gracia Verdugo discloses apparatus for controlling a print head [2 in fig. 1], the apparatus comprising: 
a velocity measurement device [6 in fig. 1] to provide an indication of velocity of a droplet of print agent provided by the print head [col. 2, lines 31-45]; and 
a print head controller [26 in fig. 2] to control a number of drops of print agent distributed per unit area by the print head based on the indication of the velocity of the drop of print agent [col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 10,
	Gracia Verdugo further discloses wherein the print head controller is to estimate a size of the droplet of print agent based on the velocity and to control the number of drops of print agent distributed per unit area by the print head based on the size [col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 11,
	Gracia Verdugo further discloses wherein the print head controller is to control number of drops of print agent distributed per unit area based on a difference between the size of the droplet and a predetermined size [col. 7, lines 4-33.]

Regarding claim 12,
	Gracia Verdugo further discloses wherein the print head controller is to control the number of drops of print agent distributed per unit area based on a plurality of indications of velocity of a plurality of drops of print agent [col. 2, lines 31-45; col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 13,
	Gracia Verdugo discloses a printing device [1 in fig. 2] comprising: 
a print head [2 in fig. 1]; 
measurement apparatus [6 in fig. 1] to measure speed of a drop of print agent ejected from the print head [col. 2, lines 31-45]; 
a processor [26 in fig. 2] to calibrate the print agent drop number density for images formed by the print head in response to the speed of the drop of print agent [col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 14,
	Gracia Verdugo further discloses wherein the processor is to modify, based on the speed of the drop of print agent, print data for forming an image on print media or for applying print agent to a layer of build material [12 in fig. 1; col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 15,
	Gracia Verdugo further discloses wherein the processor is to align a nozzle of the print head with the measurement apparatus to measure the speed of the drop of print agent ejected from the nozzle of the print head [as seen in fig. 1; col. 2, lines 31-45.]

Regarding claim 16,
	Gracia Verdugo further discloses the method further comprising, in response to the velocity of the print agent drop exceeding an expected velocity, adjusting the print head parameter to increase the number of drops of print agent in an area and/or the density of print agent applied by the print head [col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 17,
	Gracia Verdugo further discloses the method further comprising, in response to the velocity of the print agent drop being slower than an expected velocity, adjusting the print head parameter to decrease the number of drops of print agent in an area and/or the density of print agent applied by the print head [col. 4, lines 40-58; col. 6, lines 18-61; col. 7, lines 4-33.]

Regarding claim 18,
	Gracia Verdugo further discloses the method further comprising determining an average velocity of a plurality of drops of print agent, and adjusting the print head parameter based on the average velocity [col. 8, lines 18-44.]

Regarding claim 20,
	Gracia Verdugo further discloses wherein the velocity measurement device comprises a radiation source and detector disposed on opposite sides of a drop path, the sensor to detect time counts as the drop occludes radiation between the radiation source and detector to determine velocity of the print agent drop [col. 2, lines 31-45.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gracia Verdugo in view of Masoudi (US 2016/0239954.)
Regarding claim 19,
	Gracia Verdugo discloses the claimed limitations as set forth above but fails to expressly discloses wherein the velocity measurement device comprises an acoustic sensor to measure drop velocity using a doppler effect.

	However, Masoudi discloses using optical imaging and phase Doppler technologies, to detect spray droplet size, speed and/or distribution patterns [paragraph 0003 and 0020.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gracia Verdugo invention to include means for measuring drop velocity using a doppler effect as taught by Masoudi for the purpose of observing and evaluating the performance of the hardware and software in the apparatus utilizing sprays/droplets.   

Response to Arguments
Applicant’s arguments, see pages 7-15, filed 14 February 2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gracia Verdugo.  Please see rejection under 35 U.S.C. 102(a)(1) rejection above.
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853